Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is an allowance in response to a non-final Office Action reply filed 10/8/21 in which claims 1-3 and 5-15 were amended, claims 16-21 were canceled and claims 22-27 were added.
Allowable Subject Matter
Claims 1-15 and 22-27 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Swanson et al (US 2013/0164960) and Xiang (US 6478420).  None of the closest prior art references including these teach or suggest, either alone or in combination:  a system having the structure recited in instant claim 1; or the outlet structure comprises a first connection portion and a second connection portion, the first connection portion to attach to a build material container at one end and to receive a lid of the build material container at an opposite end, the first and second connection portions being secured together with a locking member received in a cavity of the first connection portion, the cavity comprising a latching member that engages the locking member to secure the first and second connection portions together, wherein at least a head of the locking member is magnetic and is disposed to function as one of the retaining elements; or the outlet structure comprises a protrusion positioned to open a valve of the nozzle 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743